IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs April 25, 2012

         STATE OF TENNESSEE v. IAN MICHAEL BOONE PARKS

                  Appeal from the Criminal Court for Claiborne County
                   No. 13CC1-2011-CR-985 E. Shayne Sexton, Judge



                No. E2011-01951-CCA-R3-CD - Filed September 27, 2012


Appellant, Ian Michael Boone Parks, was charged by criminal information with one count
of aggravated assault in Claiborne County. Appellant pled guilty, and the trial court held a
sentencing hearing. The trial court sentenced Appellant to a five-year sentence of
confinement as a Range I, standard offender. On appeal, Appellant argues that the sentence
imposed by the trial court was not supported by the evidence. After a thorough review of the
record, we have determined that Appellant failed to include both the transcript of the guilty
plea and the presentence report. These documents are necessary for an adequate review of
the issues presented. Because we do not have these documents, we must conclude that the
trial court’s sentences are supported by the evidence. Therefore, the judgment of the trial
court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
D. K ELLY T HOMAS, J R., JJ., Joined.

Liddell Kirk, Knoxville, Tennessee, for the appellant, Ian Michael Boone Parks.

Robert E. Cooper, Jr., Attorney General and Reporter, Nicholas W. Spangler, Assistant
Attorney General; William P. Phillips, District Attorney General, and Jared Effler, Assistant
District Attorney General, for the appellant, State of Tennessee.
                                         OPINION

                                    Factual Background

      Based on the limited record before us, it appears that on the evening of December 18,
2010, Appellant was dealing with emotional issues and drinking. He went to his
grandfather’s house and took two handguns. His intent was to commit “suicide by cop”
whereby Appellant would create a situation where the police would be forced to shoot him.


        Appellant arrived at a dormitory on the Lincoln Memorial University Campus. The
dormitory had been a motel at one time. Appellant was under the impression that it was still
a motel. Ms. Whitney Vannoy and her boyfriend, Stewart Miller, were in Mr. Miller’s room
at the dormitory in question. At about 10:45 p.m., Ms. Vannoy heard someone pounding on
the door of Mr. Miller’s room. Mr. Miller looked through the peephole in the door and did
not see anyone. Mr. Miller subsequently opened the door and saw a man standing to the side
of the door where he was not visible through the peephole. Mr. Miller told Ms. Vannoy to
call the police because “someone was trying to get into our room with a gun.” Ms. Vannoy
called security because she thought they would have quicker access to the police.

       Officers arrived shortly thereafter. The officers arrested Appellant in the hallway.
In January 2011, Appellant was charged with one count of aggravated assault by criminal
information. On April 18, 2011, Appellant pled guilty to one count of aggravated assault.
Pursuant to the agreement, the trial court held a sentencing hearing. At the conclusion of the
hearing, the trial court sentenced Appellant to five years confinement as a Range I, standard
offender.

                                        ANALYSIS

       On appeal, Appellant argues that the trial court erred in imposing a sentence of five
years. The State argues that Appellant has waived this issue for failure to include the
transcript of the guilty plea hearing and a copy of the presentence report. In the alternative,
the State argues that the trial court did not err.

       As a general rule, a defendant appealing from a trial court bears the burden of
preparing the record for appeal. Failure to prepare an adequate record leads to a presumption
that the trial court’s rulings are correct. See Tenn. R. App. P. 24(b); State v. Oody, 823
S.W.2d 554, 559 (Tenn. Crim. App. 1991).




                                              -2-
        In cases wherein a defendant pleads guilty, the guilty plea hearing is the equivalent
of a trial, and “a transcript of the guilty plea hearing is often (if not always) needed in order
to conduct a proper review of the sentence imposed.” State v. Keen, 996 S.W.2d 842, 843-44
(Tenn. Crim. App. 1999). Appellant has failed to include a copy of the transcript of the
guilty plea as well as the presentence report. The trial court stated that it had reviewed the
presentence report in determining what sentence to impose. Because the presentence report
has not been included in the record, this Court cannot review the application of the
enhancement factor based upon a defendant’s previous criminal history.

       “It is the duty of the appellant to prepare a record which conveys a fair, accurate, and
complete account of what trans[pir]ed in the trial court with respect to the issues which form
the basis of the appeal.” Oody, 823 S.W.2d at 559. “In the absence of an adequate record
on appeal, this court must presume that the trial court’s rulings were supported by sufficient
evidence.” Id. For this reason, we must conclude that the evidence supported the sentence
imposed by the trial court.

                                       CONCLUSION

       For the foregoing reasons, the judgment of the trial court is affirmed.




                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                               -3-